I concur in the majority opinion, but in doing so wish to briefly refer to the case of Everett v. Morgan, 133 Wash. 225,233 P. 317, relied upon in the dissenting, and not referred to in the majority, opinion. Special stress is laid upon the words,
". . . but to require the county to give notice to the city would serve a useful purpose because its foreclosure would havethe effect of entirely cutting off the local assessments."
Taken literally, the language is strong support for the view expressed in the dissenting opinion in this case. But the language used was entirely too inclusive. In its fullest sense, it means that, when the county forecloses after notice to the city, the local assessments are entirely cut off, whether the purchaser at the sale is the county or a private bidder. But we know that this is not true as to the county; for if it purchases the property, the local assessment is not entirely cut off in the sense that no right whatever by reason thereof remains. The lien is so far limited that the county takes the property subject to a right of the city to still have the amount of its assessments paid, if the property will sell for enough to pay the general taxes and assessments, priority always being given to the general tax lien. This right of the city is not questioned by anyone.
The statement in Everett v. Morgan, supra, was not necessary to the decision, nor was the precise question *Page 40 
here presented disposed of there. The point we there considered was whether the city was entitled to notice, not what results would actually follow from a foreclosure with notice. Indeed, just following the statement relied upon, we stated a good and valid reason for the notice when we said:
"If the county must give notice to the city the latter is thereby given an opportunity to protect itself by paying the tax or deficiency against it."
To this might well have been added the further one that the city should have notice of the foreclosure so that, although it may have no defense as to the legality of the tax, the amount thereof, the amount of its own assessments, or the validity of the foreclosure proceedings, it would still be apprised of the fact of foreclosure and intended sale, and thereafter be enabled to properly present its claim for reimbursement from the county in event of a sale to the county and resale by it. The offending words afford a striking illustration of one of the great difficulties always present before an appellate court, namely, the necessity of the use of language that is not susceptible of a broader interpretation than the facts of the case warrant and the court intends.